                      IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ALASKA


    EDWIN ALLEN STOLTENBERG,
                Petitioner,
      vs.                                        Case No. 3:20-cv-00165-RRB
    UNITED STATES OF AMERICA,
                Respondent.

                                        ORDER

     I.      Procedural History

          On July 8, 2020, self-represented prisoner, Edwin Allen Stoltenberg, filed a

Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241. 1 Additionally,

Mr. Stoltenberg filed an “Affidavit to be Entered into Evidence” and “Motion to

Strike Assigned Judge ‘RRB.’” 2 On August 18, 2020, the Court denied the motion,

screened the petition, found it contained no proper grounds for habeas relief, and

dismissed the action. 3 On October 2, 2020, Mr. Stoltenberg filed a Motion to

Reconsider. 4




1
    Docket 1.
2
    Dockets 2 & 4.
3
    Docket 5.
4
    Docket 7.




            Case 3:20-cv-00165-RRB Document 8 Filed 11/20/20 Page 1 of 8
     II.      Motion to Reconsider

           At Docket 7, Mr. Stoltenberg requests “this Honorable Court to reconsider

previous 2241 as the Court overlooked material of fact.”5 Mr. Stoltenberg alleges

that the federal government, and subsequently this Court, lacks jurisdiction to bring

or adjudicate the criminal charges pending against him. 6                  In support, Mr.

Stoltenberg lodges “another affidavit of mistake to supplement the record.” 7            This

Court takes judicial notice of Mr. Stoltenberg’s criminal case at No. 3:18-cr-00109-

TMB-MMS-1. 8

           Mr. Stoltenberg states:

                        EDWIN ALLEN STOLTENBERG was federally
                 charged in case No. 3:18-cr-00109-01-TMB-MMS with
                 Possession with Intent to Distribute Controlled
                 Substances, Carrying a Firearm During and in Relation
                 to a Drug Traffic[k]ing, Felon in Possession of a Firearm
                 and Access Device Fraud.
                        Pursuant to 27 CFR 72.11 the charges crimes are
                 all “Commercial” which now brings the point that this is a
                 Court of Commerce. The system of negotiable paper

5
    Docket 7 at 1.
6
    See Docket 7.
7
    Docket 7 at 1; see also Docket 7-2.
8
  Judicial notice is the “court’s acceptance, for purposes of convenience and without
requiring a party’s proof, of a well-known and indisputable fact; the court’s power to accept
such a fact.” BLACK’S LAW DICTIONARY (11th ed. 2019); see also Headwaters Inc. v. U.S.
Forest Service, 399 F.3d 1047, 1051 n.3 (9th Cir. 2005) (“Materials from a proceeding in
another tribunal are appropriate for judicial notice.”) (internal quotation marks and citation
omitted); see also Fed. R. Evid. 201.


3:20-cv-00165-RRB, Stoltenberg v. USA
Order
Page 2 of 8

             Case 3:20-cv-00165-RRB Document 8 Filed 11/20/20 Page 2 of 8
                   binds all corporate entities of government together in vast
                   system of Commercial Agreements, Legislative Article I
                   Court, or Tribunal, System of Commercial Law.”
                         As the UNITED STATES OF AMERICA is a federal
                   corporation (see Title 28, 3002(15)(A) which has not
                   produced any evidence that compels Edwin Stoltenberg
                   The Living flesh and blood created man to perform for the
                   Legal Person EDWIN ALLEN STOLTENBERG. 9

Further, Mr. Stoltenberg discusses general blackletter principles of contract law

and states “As this UCC is the Supreme Law of the Land that governs all

Commercial Transactions, and at this time is to correct the mistake in the beginning

with the affidavit to supplement the record that is attached hereto.”10

      III.      Discussion

             A motion to reconsider only applies to non-dispositive orders. 11 In order for

a Court to reconsider a final judgment, the movant’s argument must be evaluated

under Rule 60, Relief from Judgment or Order, of the Federal Rules of Civil

Procedure.

                a. Rule 60(a)

             Rule 60(a) provides that a “court may correct a clerical mistake or a mistake

arising from oversight or omission whenever one is found in a judgment, order, or

other part of the record.” This rule encompasses clerical, oversight, or omission


9
    Docket 7 at 1-2.
10
     Docket 5 at 4.
11
     Local Civil Rule 7.3(h).

3:20-cv-00165-RRB, Stoltenberg v. USA
Order
Page 3 of 8

               Case 3:20-cv-00165-RRB Document 8 Filed 11/20/20 Page 3 of 8
errors.       While Mr. Stoltenberg refers to his “affidavit of mistake,” he makes

substantive arguments regarding the jurisdiction and application of federal law, in

addition to requesting the dismissal of his criminal case. Accordingly, Rule 60(a)

does not apply to Mr. Stoltenberg’s motion.

            b. Rule 60(b)

         Rule 60(b) permits a court to relieve a party from a final judgment for any of

the following reasons:

                (1) mistake, inadvertence, surprise, or excusable
                neglect;
                (2) newly discovered evidence that, with reasonable
                diligence, could not have been discovered in time to
                move for a new trial under Rule 59(b);
                (3) fraud (whether previously called intrinsic or extrinsic),
                misrepresentation, or misconduct by an opposing party;
                (4) the judgment is void;
                (5) the judgment has been satisfied, released, or
                discharged; it is based on an earlier judgment that has
                been reversed or vacated; or applying it prospectively is
                no longer equitable; or
                (6) any other reason that justifies relief.

Rule 60(b) does not provide for overlooked or unconsidered material fact.

         Mr. Stoltenberg presents the Court with an updated affidavit “of mistake.”12

Here, he declares to “rescind, redact, and revoke all consents, authorizations and

power of attornies . . . from now to the beginning . . . nunc pro tunc.” 13 Additionally,



12
     Docket 7-2; see also Docket 7 at 1.
13
     Docket 7-2 at 1.

3:20-cv-00165-RRB, Stoltenberg v. USA
Order
Page 4 of 8

            Case 3:20-cv-00165-RRB Document 8 Filed 11/20/20 Page 4 of 8
Mr. Stoltenberg waives his “benefits to the legal person, EDWIN ALLEN

STOLTENBERG”; refuses to “consent to any proceedings”; and does “not wish to

contract with any government, agency, entity, court, corporation or the UNITED

STATES OF AMERICA.” 14           The affidavit also provides the Court with Mr.

Stoltenberg’s definitions of the natural man, the artificial person, and the juristic

person, in addition to the definition of commercial crimes as defined in 27 CFR

72.11. 15

                1. Personhood & Jurisdiction

         Mr. Stoltenberg uses language and arguments promoted by the Sovereign

Citizen movement. 16 The “Sovereign Citizen” ideology attempts to create the idea

of natural personhood vs. artificial personhood by relying on pre-civil war case law

and the Reconstruction Amendments to the U.S Constitution. 17          Through his

affidavit, Mr. Stoltenberg declares himself natural person separated from his

artificial person. Mr. Stoltenberg alleges that the federal government, and thereby




14
     Docket 7-2 at 1.
15
  27 CFR 72.11 is a federal regulation promulgated by the Alcohol and Tobacco Tax
and Trade Bureau of the Department of the Treasury.
16
 See Caesar Kalinowski IV, A Legal Response to the Sovereign Citizen Movement, 80
Mont. L. Rev. 153 (2019).
17
     Id. at 158-62.

3:20-cv-00165-RRB, Stoltenberg v. USA
Order
Page 5 of 8

            Case 3:20-cv-00165-RRB Document 8 Filed 11/20/20 Page 5 of 8
this Court, lack jurisdiction over his natural person. Essentially, Mr. Stoltenberg

does not believe the federal government has jurisdiction over his physical body.

            A U.S. citizen cannot separate the “natural person” from an “artificial”

person or entity from oneself. The “Sovereign Citizen” movement erroneously

interprets the U.S. Constitution, Declaration of Independence, and pre-civil war

case law to advance a fictious idea of dual “personhood.”18 This is not legally

possible, enforceable, or supported by any cogent interpretation of American law.

This concept of personhood is an incorrect assertion of citizenship, individual

rights, and how a person may be subject to jurisdiction of state and federal courts.

Through this flawed concept of dual personhood, a Sovereign Citizen attempts to

reject the jurisdiction of state and federal governments. However, if an individual

is a citizen, takes an action, and/or resides in the United States, that person is

subject to federal jurisdiction and any applicable state jurisdiction. No asserted

separation or division of personhood can exempt a person from federal or state

jurisdiction.

                 2. Commerce & Criminal Activities

           Congress has the power to create federal criminal laws from the Commerce

Clause of the United States Constitution. 19 Congress can establish jurisdiction and



18
     Id.
19
     U.S. Const. Art. I § 8. Cl. 3.

3:20-cv-00165-RRB, Stoltenberg v. USA
Order
Page 6 of 8

             Case 3:20-cv-00165-RRB Document 8 Filed 11/20/20 Page 6 of 8
regulate activities that (1) “use the channels of interstate commerce,” (2) are “the

instrumentalities of interstate commerce,” or (3) substantially affect interstate

commerce. 20       As previously explained to Mr. Stoltenberg, Congress’s power

includes the ability to regulate and criminalize activities involving weapons and

drugs. 21 The Supreme Court of the United States has reviewed and upheld federal

criminal jurisdiction for both weapons and drug crimes, 22 and has definitively ruled

that “as a matter of law, the market for illegal drugs is ‘commerce over which the

United States has jurisdiction.’” 23

         Mr. Stoltenberg attempts to conflate the role of interstate commerce with the

constitutionality of Congress’s ability prohibit his alleged behavior and the for-profit

transactional nature of his alleged criminal activities. Citing to federal regulations

defining “commercial crimes,” Mr. Stoltenberg seems to advocate that the Uniform

Commercial Code – rather than Federal Criminal law -- should govern his conduct.

In short, he alleges that his drug and weapon charges are functionally acts of

commerce. But Federal regulations are rules made by federal agencies. Federal



20
     United States v. Lopez, 514 U.S. 549, 558–59 (1995).
21
  Scarborough v. United States, 431 U.S. 563 (1977); Taylor v. United States, 579 U.S.
___, 136 S. Ct. 2074 (2016).
22
   In Scarborough v. United States, the Supreme Court held that proof that a firearm
traveled in interstate commerce was sufficient to prove the nexus between possession
and commerce. 431 U.S. 567–77.
23
     Taylor, 136 S. Ct. at 2081.
3:20-cv-00165-RRB, Stoltenberg v. USA
Order
Page 7 of 8

            Case 3:20-cv-00165-RRB Document 8 Filed 11/20/20 Page 7 of 8
regulations do not supersede the federal statues passed by Congress. And the

UCC is simply a set of model laws regarding the governance of commercial

transactions. 24     It is not “the supreme law of the land,” and has no formal

authority—it is merely a tool of legal scholarship. The UCC in no way supersedes,

influences, alters, or subsumes the jurisdictional authority of Congress’s legislative

authority, the executive branch’s role of enforcement of those laws, or this Court’s

adjudicatory power over this matter.

           In light of the foregoing, Mr. Stoltenberg’s arguments fail. Modern federal

criminal jurisdiction over Mr. Stoltenberg’s alleged criminal activities has been

established by Congress and the Supreme Court.

     IV.      Conclusion

           Mr. Stoltenberg has not presented this Court with an argument that could be

construed as meritorious under any of the provisions of Rule 60(b). Accordingly,

the Motion to Reconsider at Docket 7 is DENIED.

           Dated at Anchorage, Alaska, this 20th day of November, 2020.


                                                 /s/ Ralph R. Beistline
                                                 RALPH R. BEISTLINE
                                                 Senior United States District Judge



24
  The Uniform Commercial Code (UCC) is a set of “uniform law that governs
commercial transactions, including sales of goods, secured transactions, and negotiable
instruments. The Code has been adopted in some form by every state.” “Uniform
Commercial Code,” Black’s Law Dictionary, 11th Edition (2019).

3:20-cv-00165-RRB, Stoltenberg v. USA
Order
Page 8 of 8

             Case 3:20-cv-00165-RRB Document 8 Filed 11/20/20 Page 8 of 8
